Citation Nr: 1112238	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-38 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent medical evidence preponderates against finding that the Veteran currently has a right ear hearing loss.

2.  The appellant filed his claim for nonservice-connected pension benefits in March 2009.

3.  The claimant has been imprisoned at a state penal institution as a result of multiple felony convictions since at least March 1996.  He must serve an aggregate minimum of 25 years, and he faces an aggregate maximum of life in prison.

4.  The Veteran does not have a dependent spouse or any dependent children.

5.  The appellant cannot receive any VA medical treatment because of his current incarceration.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred or aggravated while on active duty, and a right ear sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).
 
2.  Monetary non-service-connected pension benefits may not be paid or awarded to the appellant at this time, and at this time because of his status as an incarcerated felon the appellant does not have access to VA medical care.  38 U.S.C.A. §§ 101, 106, 1502, 1505(a), 1521, 1705, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.12, 3.159, 3.203, 17.36 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

From the outset it must be noted that the claimant has been imprisoned at a state penal institution as a result of multiple felony convictions since at least March 1996.  He must serve an aggregate minimum of 25 years, and he faces an aggregate maximum of life in prison.

Entitlement to service connection for right ear hearing loss

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 and January and May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the December 2008 correspondence, the appellant was provided complete notice of the type of evidence necessary to establish disability ratings and effective dates.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible.  The RO obtained the Veteran's service treatment records.  The appellant submitted the audiological treatment records from his correctional facility.

VA did not provide the Veteran with an examination or secure a medical opinion in connection with his claim.  The Board finds that an examination or opinion was not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination or opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim of entitlement to service connection for a right ear hearing loss.

The Veteran's service treatment records do show a right ear hearing loss for VA purposes both on entrance into service and on separation from service.  At entrance in July 1974 he showed a 65 decibel loss at 4000 Hertz, and at separation in March 1976 he showed a 60 decibel loss at both 3000 and 4000 Hertz.  Speech recognition studies were not conducted in-service.  The appellant's military occupational specialty while on active duty was Marine rifleman.  Hence, an examination or opinion is necessary if there is competent evidence that the claimant has a current disability or signs and symptoms of a current disability

Significantly, however, in a March 2009 statement, a VA audiologist noted that speech recognition testing, which is required under 38 C.F.R. § 3.385 (2010), must be conducted in a sound-treated room that meets specific requirements.  Further, the Veteran must be transported to a VA medical center for evaluation regarding speech recognition testing.  

An April 2009 report of contact reveals that the appellant's prison will not transport the Veteran to a VA medical center.  Therefore, a full VA audiological examination cannot be conducted.  VA has a duty to tailor the assistance they provide to veterans that are incarcerated.  In this respect, however, the prison reports that they cannot conduct a proper audiological examination required in this case because they lack proper equipment.  See April 2009 report of contact. 

As explained in detail below, the competent medical evidence preponderates against finding that the Veteran currently has a right ear hearing loss.  Moreover, the competent medical evidence of record, the prison treatment records, do not show that a right ear hearing loss is related to active service.  Thus, there is no requirement that VA obtain an opinion.  

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  38 C.F.R. § 3.385.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Analysis

The Veteran contends that he has a right ear hearing loss.  The Board has reviewed all of the evidence of record, to include his prison and service treatment records.  The competent medical evidence, however, preponderates against finding that the Veteran currently has a right ear hearing loss since he filed his claim in November 2008.  

An October 2004 audiological evaluation done in conjunction with prison medical treatment shows that the auditory thresholds at 500, 1000, and 2000 Hertz were 20 decibels or lower and that the auditory threshold at 3000 Hertz was not tested.  The auditory threshold at 4000 Hertz was 35 decibels.  Speech recognition scores were not provided.  Thus, these results do not show a right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

A February 2009 audiological evaluation done in conjunction with prison medical treatment reflects that audiological thresholds at 2000, 3000, and 4000 Hertz were well above 40 decibels.  The audiologist noted, however, that speech recognition testing of 15 decibels (without lip reading) did not agree with the pure tone threshold average of 56 decibels.  Moreover, the examiner opined that the appellant's response to the speech recognition testing and discrimination word testing fit within potential malingering.

A March 2009 audiological evaluation done in conjunction with prison medical treatment shows that the Veteran showed an 80 decibel hearing loss pure tone average on the right side with voluntary thresholds, but again results suggested malingering bilaterally.  The audiologist also noted that Strenger testing indicated a much larger functional component on the right side and that the results indicated normal hearing sensitivity for speech awareness bilaterally.  

A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board gives no probative weight to the results from the 2009 audiological evaluations based on the comments of two different audiologists in 2009 who stated that the Veteran was possibly malingering.  Without competent evidence showing a hearing loss that is untainted by questions of malingering, and without competent evidence showing that the hearing loss meets the provisions of 38 C.F.R. § 3.385, the competent medical evidence preponderates against finding that the Veteran currently has had a right ear hearing loss since he filed his claim in November 2008.  That is, the prison treatment records submitted since his November 2008 claim do not show that he has or has had a right ear hearing loss since that date.  Moreover, there is no competent evidence linking a right ear hearing loss with the claimant's active duty service, and there is no medical opinion suggesting that any preexisting hearing loss was aggravated in-service.

The only evidence supporting the claim that the Veteran has a right ear hearing loss are the appellant's statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Sensorineural hearing loss is not a disorder for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements.  While the appellant can attest to factual matters of which they have first-hand knowledge, e.g., decrease in hearing, he is not competent to state that he has either a sensorineural hearing loss due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of any hearing loss disorder.  As noted above, the Board finds that the contemporaneous medical evidence is not credible.

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to basic eligibility for nonservice-connected pension benefits

Veterans Claims Assistance Act

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As will be explained below, under these circumstances, further development would unnecessarily impose additional burdens upon VA with no possibility of any benefit flowing to the Veteran.  Accordingly, such development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, there is no legal basis upon which the pension benefits may be awarded at this time.  Hence, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Governing law and regulations

The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service during a term of war.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The "armed forces" include the United States Marine Corps.  38 C.F.R. § 3.1.

The qualifying periods of war include the Vietnam era. 38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period began August 5, 1964, and ended May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

Significantly, the law provides that no pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 (1993).

If any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction. Payment may be made to the spouse, child or children of a veteran disqualified under this section if that veteran continues to be eligible except for the provisions of this section.  38 C.F.R. § 3.666(a).

Generally, a veteran must be enrolled in the VA healthcare system as a condition for receiving medical benefits.  38 C.F.R. § 17.36(a).

A veteran may apply to be enrolled in the VA healthcare system at any time; however, a veteran who wishes to be enrolled must apply by submitting a completed VA application for health benefits to a VA medical facility. 38 C.F.R. § 17.36(d).

The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities. Veterans who do not have any service-connected disabilities are assigned the lowest priority, or category 8. 38 C.F.R. § 17.36(b).

Upon receiving a completed VA Form 10-10EZ, VA determines if the Veteran is in a priority category that is eligible for enrollment. If a veteran is not found to be in a priority category that is eligible for enrollment, he will be notified. 38 C.F.R. § 17.36(d)(2). There are eight categories for which a veteran may qualify.

Category (1) is for veterans who have a singular or combined rating of 50 percent or more based on one or more service- connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined rating of 30 or 40 percent based on one or more service-connected disabilities.

Category (3) is for veterans who are former prisoners of war; for veterans awarded the Purple Heart; for veterans with a single or combined rating of 10 percent or 20 percent based on one or more service-connected disabilities; for veterans who were discharged or released from active military service for a disability incurred or aggravated in the line of duty; veterans who receive disability compensation under 38 U.S.C.A. § 1151; veterans whose entitlement to disability compensation is suspended pursuant to 38 U.S.C.A. § 1151, but only to the extent that such veterans' continuing eligibility for health care is provided for in the judgment or settlement described in 38 U.S.C.A. § 1151; for veterans whose entitlement to disability compensation is suspended because of the receipt of military retired pay; and for veterans receiving compensation at the 10 percent rating level due to multiple noncompensable service-connected disabilities that clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension based on their need for regular aid and attendance or by reason of being permanently housebound and other veterans who are determined to be catastrophically disabled by the Chief of Staff (or equivalent medical official) at the VA facility where they were examined.

Category (5) is for veterans not covered by Categories (1) through (4) who are unable to defray the expenses of necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or of World War I; for veterans solely seeking care for a disorder associated with exposure to a toxic substance or radiation, for a disorder associated with service in the Southwest Asia theater of operations during the Gulf War, or for any illness associated with service in combat in a war after the Gulf War or during a period of hostility after November 11, 1998; and for veterans with noncompensable service-connected disabilities who are nevertheless compensated, including veterans receiving compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United States the applicable co-payment determined under 38 U.S.C.A. § 1710(f) and 1710(g) if their income for the previous year constitutes "low income" under the geographical income limits established by the Department of Housing and Urban Development for the fiscal year that ended on September 30 of the previous calendar year. See 42 U.S.C.A. § 1437a(b)(2).

Finally, category (8) is for veterans not included in the other priority categories and specifically applies to nonservice-connected veterans and service-connected veterans assigned a noncompensable rating.  38 C.F.R. § 17.36(b).

Veterans who apply for enrollment on or after January 17, 2003, and who are assigned to Priority Group 8, will not be accepted for enrollment. 38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 (Jan. 17, 2003) (regarding the Secretary's decision to restrict enrollment to veterans in Priority Group 8 not already enrolled as of January 17, 2003, in light of VA's limited resources).

Analysis

The Veteran served during a period of war, but he has been imprisoned at a state penal institution as a result of multiple felony convictions since at least March 1996.  He must serve an aggregate minimum sentence of 25 years.  Though the appellant was eligible for parole in October 2010, he has not alleged that he has been paroled, and http://nysdocslookup.docs.state.ny.us/GCA00P00/WIQ3/WINQ130 shows that he remains in custody at this time.  

The appellant did not file his claim for nonservice-connected pension benefits until March 2009, more than 61 days after his imprisonment for a felony.  Therefore, he cannot receive payment for any nonservice-connected pension benefits.  

In his November 2008 VA Form 21-526 (veteran's application for compensation and/or pension), the Veteran reported that he is divorced.  He has not reported any dependent children.  He has not alleged that he has since remarried or that he now has any dependent children.  Hence, there is no spouse or child who could receive any pension benefits that the claimant would be eligible to receive.  

Finally, the Veteran cannot receive any VA health care based on eligibility for pension benefits because he is currently incarcerated, and the April 2009 report of contact reflects that the prison will not transfer to him to the VA for any reason. 

From the foregoing it is clear that even if the Board were to remand this case to secure multiple records that he has identified, and even if the Board were to order the appellant be seen for a pension examination, while the appellant is incarcerated absolutely no benefit whatsoever would flow to him.  He cannot be paid nonservice connected monetary benefits, and he cannot be seen for VA health care.  Without the possibility of any benefit flowing to the appellant at this time the Board finds no basis to award entitlement.  Soyini.

The application of the law to the facts is dispositive and the appeal must be denied because under the law there is no entitlement to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The Veteran does not meet the requirements for nonservice-connected pension, and the applicable law as implemented by the VA Secretary precludes the relief sought.  38 U.S.C.A. §§ 101, 106, 1502, 1505(a), 1521, 1705, 5103; 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.12, 3.159, 3.203, 17.36.  

The Veteran is notified that should he be released from prison, he may again reapply for nonservice-connected pension benefits at that time.  His eligibility for nonservice connected pension benefits would be determined based on the evidence then available.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


No nonservice-connected pension benefits are payable or may be received by the appellant.  The claim is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


